DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
The Amendment filed 10/5/2021 has been entered.  Claims 1 and 9 have been amended. Claims 1-3, 7, and 9-12 remain pending in the application.  Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the final Office Action mailed 5/26/2021.  However, a 35 USC § 101 rejection has been made.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 9 of a system), or manufacture, which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
receiving data relating to a plurality of parameters associated with network nodes implementing the web application, the plurality of parameters comprising at least one parameter for each of exceptions, network anomalies, resource performance, and user experience;
determining a score for one or more parameters from the received data, wherein the score represents a measurable value relative to a predefined score of the parameter associated with each network node; 
assigning a parameter rating for each of the plurality of parameters by comparing determined scores in a multiple rating scale, wherein the multiple rating scale comprises a plurality of threshold levels for each parameter, the threshold levels corresponding to predetermined range of scores; 
determining a final rating for each of the exceptions, network anomalies, resource performance, and user experience from parameter ratings; and automatically generating a score card for the health of the web application based on the final rating, wherein generating the score card comprises applying a weight factor for each of the final rating for exceptions, the network 
receiving information related to exceptions encountered at the network nodes, identifying, from exceptions encountered at the network nodes, repetitive network exceptions, unique network exceptions, or both associated with the web application, 
determining a number for lines of code for the unique exceptions, and a number for transactions for the repetitive exceptions, and 
determining a ratio of the determined number to total number to obtain the score, wherein the determined score for the at least one user experience parameter is obtained from the steps of: 
receiving response time of one or more end user devices, receiving user inputs for setting threshold response time; 
comparing the monitored response time with the threshold response time; 
determining a wow-count and a woe-count based on the comparison, wherein the woe-count indicates a number of times the monitored response time exceeds the threshold response time and the wow-count indicates the number of times the monitored response is less than the threshold response time, and 
determining a ratio for wow-counts to a total count, wherein the total count is the sum of wow-count and woe-count; and wherein the determined score for the at least one network anomaly parameter is obtained from the steps of: 
identifying one or more network anomalies occurring in the network; 
receiving number of transactions affected by the one or more network anomalies; and 
determining a percentage of number of transactions affected by the anomalies to the total number of transactions.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “determining a percentage of number of transactions affected by the anomalies to the total number of transactions,” such a determination is therefore the abstract idea is not integrated into the practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-3 and 7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-3 and 7 are merely extensions of abstract ideas with no additional elements and generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
		
Evaluating claim 9, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
the plurality of parameters comprising at least one parameter for each of exceptions, network anomalies, resource performance, and user experience; 
configured to determine scores associated with the one or more parameters, wherein the score represents a measurable value relative to a predefined score of the parameter associated with each network node; 
assign a rating for each of the plurality of parameters by comparing determined scores in a multiple rating scale, wherein the multiple rating scale comprises a plurality of threshold levels for each parameter, the threshold levels corresponding to predetermined range of scores; and 
determine a final rating for each of the exceptions, network anomalies, resource performance, and user experience from parameter ratings; and 
configured to automatically generate a score card indicative of health of the web application at near real-time based on the final ratings, wherein generating the score card comprises applying a weight factor for each of the final rating for exceptions, the network anomalies, the resource performance, and the user experience index, wherein the determined score for the at least one exception parameter is obtained from the steps of: 
receiving information related to exceptions encountered at the network nodes; 
identifying, from exceptions encountered at the network nodes, repetitive network exceptions, unique network exceptions, or both associated with the web application; 
determining a number for lines of code for the unique exceptions, and a number for transactions for the repetitive exceptions; and 

wherein the determined score for the at least one user experience parameter is obtained from the steps of: 
receiving response time of one or more end user devices; 
receiving user inputs for setting threshold response time, comparing the monitored response time with the threshold response time, 
determining a wow-count and a woe-count based on the comparison, wherein the woe-count indicates a number of times the monitored response time exceeds the threshold response time and the wow-count indicates the number of times the monitored response is less than the threshold response time; and 
determining a ratio for wow-counts to a total count, wherein the total count is the sum of wow-count and woe-count, and wherein the determined score for the at least one network anomaly parameter is obtained from the steps of: 
identifying one or more network anomalies occurring in the network, receiving number of transactions affected by the one or more network anomalies; and 
determining a percentage of number of transactions affected by the anomalies to the total number of transactions.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “determining a percentage of number of 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  
The elements of “module” (all variations) is interpreted to be included in “one or more processing units;” “one or more processing units,” “a memory unit coupled to the one or more processing units,” and “a data reception module configured to receive data” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Therefore the claims are found to be patent ineligible.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 10-12 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) in claim 9 is/are:
a data reception module; paragraph [0033] reads, “The memory unit 302 may include a data reception module 305, score computation module 306, one or more ratings module 307, and an application health module 308. Each of the modules 305, 306, 307, 308 may be implemented as software code to be executed by the one or more processing units 301 using any suitable computer language. The software code may be stored as a series of instructions or commands in the memory unit 302;”
a score computation module; paragraph [0033] reads, “The memory unit 302 may include a data reception module 305, score computation module 306, one or more ratings module 307, and an application health module 308. Each of the modules 305, 306, 307, 308 may be implemented as software code to be executed by the one or more processing units 301 using any suitable computer language. The software code may be stored as a series of instructions or commands in the memory unit 302;”
Paragraphs [0007], [0009]-[0013] describe how scores are computed for each parameter type: 

Please note that the rating module performs the steps of the “rating” algorithm provided above in paragraph [0007].
Paragraph: [0009] The score for the exception parameter may be obtained by receiving information related to exceptions encountered at the network nodes; identifying, from exceptions encountered at the network nodes, repetitive network exceptions, unique network exceptions, or both associated with the web application; determining a number for lines of code for the unique exceptions, and a number for transactions for the repetitive exceptions; and determining a ratio of the number to total number to determine the score.
[0010] The score for the user experience parameter may be obtained from by receiving response time of one or more end user devices; receiving user inputs for setting threshold response time; comparing the monitored response time with the threshold response time; determining a wow-count and a woe-count based on the comparison, wherein the woe-count indicates number of times the monitored response time exceeds the threshold response time and the wow-count indicates the number of times the monitored response is less than the threshold 
[0011] The score for the network anomaly parameter may be obtained by identifying one or more network anomalies occurring in the network; receiving number of transactions affected by the one or more network anomalies; and determining a percentage of number of transactions affected by the anomalies to the total number of transactions. 
[0012] The score for the resource performance parameter may be obtained by receiving data for at least one parameter related to resource performance in the network; and determining score for one or more resource performance parameters, wherein the score is a percentage of the value of the parameter to the total value of the parameter. The score card may be generated by applying a weight factor for each of the final rating for exceptions, the network anomalies, the resource performance, and the user experience index;
Paragraph [0013]
The score computation module is configured to determine scores associated with the one or more parameters. The score represents a measurable value relative to a predefined score of the parameter associated each network node. The one or more ratings module is configured to assign a rating for each of the plurality of parameters by comparing determined scores in a multiple rating scale. The multiple rating scale includes a plurality of threshold levels for each parameter, where the threshold levels corresponding to predetermined range of scores. The one or more rating module is further configured to: determine a final rating for each of the exceptions, network anomalies, resource performance, and user experience from parameter ratings. The application health module is configured to automatically generate a score card for the health of the web application at near real-time based on the final ratings.

an application health module; paragraph [0033] reads, “The memory unit 302 may include a data reception module 305, score computation module 306, one or more ratings module 307, and an application health module 308. Each of the modules 305, 306, 307, 308 may be implemented as software code to be executed by the one or more processing units 301 using any suitable computer language. The software code may be stored as a series of instructions or commands in the memory unit 302;”
in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Allowable Subject Matter
Claim 1-3, 7 and 9-12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 set forth in this office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, though the prior art US Patent 8,090,679 (Zhuge) discloses a computer-implemented method of determining near real-time health of a web application [“systematically and objectively assessing the health of a web site, or other complex system” (Abstract)], comprising the steps of: 
receiving data relating to a plurality of parameters associated with network nodes implementing the web application [Users 20, Website 10 [FIG 1], “Reporter Web Interface (Client)” [FIG 1, 34], Customer 200, UCT 210, Client 320, Web Server 330 (FIG. 3)], 
the plurality of parameters comprising at least one parameter [“The domain (D) determines the set of metrics (M1, M2 . . . Mm) and the set of assessment parameters (or "angles") (A1, A2 . . . An). D=[[M1,M2, . . . ,Mm],[A1,A2, . . . ,An]]” (Col 6, Ln 51)]; 
determining a score for one or more parameters from the received data, wherein the score represents a measurable value relative to a predefined score of the parameter associated with each network node [“The method begins at step 702, where independent metrics with regard to web traffic analysis are identified (as discussed in greater detail above, these metrics may include page views (pv), unique users (uu), session counts (sc), and time spent (ts))” (Col 8, Ln 3) (FIG 8)];
assigning a parameter rating for each of the plurality of parameters by comparing determined scores in a multiple rating scale [“The method continues at step 704, where a set of assessment parameters (or "angles") are chosen. These assessment parameters can include, for example, absolute value (i.e., the metric value compared with its expectations), growth (i.e., a historical assessment), and peers (i.e., comparing the metric with peers and competitors)” (Col 8, Ln 8)];
determining a final rating for each of the exceptions, network anomalies, resource performance, and user experience from parameter ratings [“The Health Score for each identified metric, is then calculated in step 706. This calculation may be, for example, an average of the Health Score assessment for each assessment parameter (in which case the Health Score HS for the page views metric would be calculated” (Col 8, Ln 14)]; and 
automatically generating a score card for the health of the web application based on the final rating [“The final output, numeric or not, is defined as a function of scores from a set of metrics: S=F(S(M1),S(M2), . . . ,S(Mm))” (Col 6, Ln 62), “The overall Health Score is a composite metric based on the Health Score of these metrics. For this example, we simply use weighted average)” (Col 6, Ln 22), “Finally, the overall Health Score HS is calculated in step 708 as a weighted average (for example) of each Health Score calculated for each metric (i.e., the health score for page views (pv) is weighted W1, while the health score for unique users (uu) is weighted W2)” (Col 8, Ln 20)],
wherein generating the score card comprises applying a weight factor (“Model 1: Scoring Model,  The most straight forward implementation of the above system is a scoring model. For a system with i metrics and j assessment parameters: S=.SIGMA.Wi*S(Mi)/.SIGMA.Wi for all i S(M)=.SIGMA.S(M,Aj)/j for all j. Again, the score for each assessment parameter is determined differently for each model or model implementation. Also, different parameters, like weights, can be given to produce different sub-models” (Col 7, Ln 8), the overall Health Score HS is calculated in step 708 as a weighted average (for example) of each Health Score calculated for each metric (i.e., the health score for page views (pv) is weighted W1, while the health score for unique users (uu) is weighted W2)” (Col 8, Ln 20)]  Zhuge discloses a weight factor to various parameters where a later reference teaches the parameters claimed];
US Publication 2016/0217022 (Velipasaoglu) teaches wherein the multiple rating scale comprises a plurality of threshold levels for each parameter, the threshold levels corresponding to predetermined range of scores (“detection engine 118 detects anomalous performances referred to as anomalous instances or instances using threshold-based techniques to flag outliers. Such techniques can be parametric or non-parametric, including deviation outliers, order statistics, and Kolmogorov-Smirnov (KS) test. According to such an implementation, detection engine 118 detects anomalies by comparing values of extracted performance metrics with previously calculated current normal thresholds for the performance metrics. If the values are outside their performance metric's normal limits i.e. baseline, anomalies are detected and stored as anomalous instance data 102” [0042]); and 
US Publication 2015/0033084 (Sasturkar) teaches (“automation in network monitoring environments. Improved user experience” [0005], “FIG. 1 shows an example environment of correlating anomalies in a network” [0007], “The technology disclosed relates to correlating, ranking, and visualizing anomalies in a network” [0029], “Ranking engine 118 ranks detected anomalies into relative ordering based on different attributes of the anomalous performances such degrees of impact of the anomalous performances, percentage difference between the anomalous performances and corresponding baseline values, or duration of the anomalous performance, according to one implementation. In another implementation, anomalies are ranked dependent on the attributes of the resources on which they occurred. Examples of such attributes include visibility of the resources” [0046], “When the values of extracted performance metrics reach or exceed corresponding service level thresholds, service level exceptions are triggered” [0039]);
the prior art fails to teach or suggest the further inclusion of:
wherein the determined score for the at least one user experience parameter is obtained from the steps of: 
receiving response time of one or more end user devices, receiving user inputs for setting threshold response time; 
comparing the monitored response time with the threshold response time; 
determining a wow-count and a woe-count based on the comparison, wherein the woe-count indicates a number of times the monitored response time exceeds the threshold response time and the wow-count indicates the number of times the monitored response is less than the threshold response time, and 
determining a ratio for wow-counts to a total count, wherein the total count is the sum of wow-count and woe-count; and wherein the determined score for the at least one network anomaly parameter is obtained from the steps of: 
identifying one or more network anomalies occurring in the network; 
receiving number of transactions affected by the one or more network anomalies; and 

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Regarding claim 9, though the prior art US Patent 8,090,679 (Zhuge) discloses a system comprising: 
one or more processing units (FIG 3, Application server 370, Web Server 330); a memory unit coupled to the one or more processing units (FIG 3, Data), wherein the memory unit comprises: 
a data reception module configured to receive data related to a plurality of parameters associated with network nodes implementing a web application [Users 20, Website 10 [FIG 1], “Reporter Web Interface (Client)” [FIG 1, 34], Customer 200, UCT 210, Client 320, Web Server 330 (FIG. 3)], the plurality of parameters comprising at least one parameter [“The domain (D) determines the set of metrics (M1, M2 . . . Mm) and the set of assessment parameters (or "angles") (A1, A2 . . . An). D=[[M1,M2, . . . ,Mm],[A1,A2, . . . ,An]]” (Col 6, Ln 51)]; 
a score computation module configured to determine scores associated with the one or more parameters, wherein the score represents a measurable value relative to a predefined score of the parameter associated with each network node [“The method begins at step 702, where independent metrics with regard to web traffic analysis are identified (as discussed in greater detail above, these metrics may include page views (pv), unique users (uu), session counts (sc), and time spent (ts))” (Col 8, Ln 3) (FIG 8)]; 
The method continues at step 704, where a set of assessment parameters (or "angles") are chosen. These assessment parameters can include, for example, absolute value (i.e., the metric value compared with its expectations), growth (i.e., a historical assessment), and peers (i.e., comparing the metric with peers and competitors)” (Col 8, Ln 8)];
determine a final rating for each of the exceptions, network anomalies, resource performance, and user experience from parameter ratings [“The Health Score for each identified metric, is then calculated in step 706. This calculation may be, for example, an average of the Health Score assessment for each assessment parameter (in which case the Health Score HS for the page views metric would be calculated” (Col 8, Ln 14)]; and 
an application health module configured to automatically generate a score card indicative of health of the web application at near real-time based on the final ratings [“The final output, numeric or not, is defined as a function of scores from a set of metrics: S=F(S(M1),S(M2), . . . ,S(Mm))” (Col 6, Ln 62), “The overall Health Score is a composite metric based on the Health Score of these metrics. For this example, we simply use weighted average)” (Col 6, Ln 22), “Finally, the overall Health Score HS is calculated in step 708 as a weighted average (for example) of each Health Score calculated for each metric (i.e., the health score for page views (pv) is weighted W1, while the health score for unique users (uu) is weighted W2)” (Col 8, Ln 20)];
wherein generating the score card comprises applying a weight factor (“Model 1: Scoring Model,  The most straight forward implementation of the above system is a scoring model. For a system with i metrics and j assessment parameters: S=.SIGMA.Wi*S(Mi)/.SIGMA.Wi for all i S(M)=.SIGMA.S(M,Aj)/j for all j. Again, the score for each assessment parameter is determined differently for each model or model implementation. Also, different parameters, like weights, can be given to produce different sub-models” (Col 7, Ln 8) Zhuge discloses a weight factor to various parameters where a later reference teaches the parameters claimed; 
US Publication 2016/0217022 (Velipasaoglu) teaches wherein the multiple rating scale comprises a plurality of threshold levels for each parameter, the threshold levels corresponding to predetermined range of scores (“detection engine 118 detects anomalous performances referred to as anomalous instances or instances using threshold-based techniques to flag outliers. Such techniques can be parametric or non-parametric, including deviation outliers, order statistics, and Kolmogorov-Smirnov (KS) test. According to such an implementation, detection engine 118 detects anomalies by comparing values of extracted performance metrics with previously calculated current normal thresholds for the performance metrics. If the values are outside their performance metric's normal limits i.e. baseline, anomalies are detected and stored as anomalous instance data 102” [0042]);
US Publication 2015/0033084 (Sasturkar) teaches (“automation in network monitoring environments. Improved user experience” [0005], “FIG. 1 shows an example environment of correlating anomalies in a network” [0007], “The technology disclosed relates to correlating, ranking, and visualizing anomalies in a network” [0029], “Ranking engine 118 ranks detected anomalies into relative ordering based on different attributes of the anomalous performances such degrees of impact of the anomalous performances, percentage difference between the anomalous performances and corresponding baseline values, or duration of the anomalous performance, according to one implementation. In another implementation, anomalies are ranked dependent on the attributes of the resources on which they occurred. Examples of such attributes include visibility of the resources” [0046], “When the values of extracted performance metrics reach or exceed corresponding service level thresholds, service level exceptions are triggered” [0039]); 
the prior art fails to teach or suggest the further inclusion of:
wherein the determined score for the at least one user experience parameter is obtained from the steps of: 
receiving response time of one or more end user devices, receiving user inputs for setting threshold response time; 
comparing the monitored response time with the threshold response time; 
determining a wow-count and a woe-count based on the comparison, wherein the woe-count indicates a number of times the monitored response time exceeds the threshold response time and the wow-count indicates the number of times the monitored response is less than the threshold response time, and 
determining a ratio for wow-counts to a total count, wherein the total count is the sum of wow-count and woe-count; and wherein the determined score for the at least one network anomaly parameter is obtained from the steps of: 
identifying one or more network anomalies occurring in the network; 
receiving number of transactions affected by the one or more network anomalies; and 
determining a percentage of number of transactions affected by the anomalies to the total number of transactions.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/
Examiner, Art Unit 2864    

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857